UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7789



JIMEAL ALLEN,

                                              Plaintiff - Appellant,

          versus


RICKY HARRISON, Warden; J. ROBINSON, Investi-
gator; MAJOR NEISMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-00-692-0-17BD)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimeal Allen, Appellant Pro Se.   Terry B. Millar, Rock Hill, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jimeal Allen appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2000) complaint.           Appellant’s case

was   referred   to   a   magistrate       judge   pursuant   to    28    U.S.C.

§ 636(b)(1)(B) (1994).     The magistrate judge recommended that re-

lief be denied and advised Appellant that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.            See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.                Accord-

ingly, we affirm the judgment of the district court.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                       2